In re Lafayette Insurance Company;— Defendant; Applying For Writ of Certio-rari and/or Review, Parish of St. Bernard, 34th Judicial District Court Div. D, No. 107-429; to the Court of Appeal, Fourth Circuit, Nos. 2009-CA-0870, 2009-CA-1241.
Writ granted in part and remanded to the court of appeal for consideration of the defendant’s claim of error in the jury’s award of penalties in light of our holding in Durio v. Horace Mann Insurance Company, 11-0084 (La.10/25/11), 74 So.3d 1159. In all other respects, the application is denied.